Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action in in response to amendment filed on 8/11/22.  Claims 48,61 and 62 are amended.  Claims 48-72 are pending.
The previous 112 second paragraph rejection is withdrawn due to amendment.  The previous 112 first paragraph rejection is withdrawn due to applicant’s comment.
Claim Rejections - 35 USC § 103
Claims 48-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrak ( 2017/0150730) in view of Westley ( 2018/0110243), Karcher et al ( ES2585890) and Tutelyan et al ( RU2611142).
For claims  48, 62, 69, Charrak discloses flour mix comprising flour from one or more shell fruits and/oil seed of non-legumes, at least 5%, e.g in the range of 5-40% psyllium powder, protein component in amount of at least 4% (  e g 4-40%) and other components such as other dietary fibers, plant protein isolate and baking aid in amounts not exceeding 50% such as in the range of 2-50%.  Examples of baking aids are salt, baking agents, flavoring agents, sweeteners, release agents and preservatives.  Examples of fibers in apple fibers, oat fiber, pea fiber, potato fiber, almond fiber,  et.. as set for in paragraph 0091.  Examples of  protein include pea protein, chia seed protein and/or hemp protein.  For claims 48, 54, 57, the mix comprises a maximum of 10% stabilizers  such as malic acid, pectins, xanthan , tara gum etc.. as shown in paragraph 0092.  For claims 50-51,70, the flour includes coconut flour and oat flour. For claim 55, the fiber includes inulin.  The mix comprises baking agent such as gas forming component as shown in paragraph 0090.  For claims 59, 67 the flour mix comprises protein in amount of 4-40%.  For claim 61, the fiber includes pea fiber. For claim 63, the mix comprises flax meal.  For claim 64, the fiber includes oat fiber. For claim 66, the flour includes coconut flour.    Charrak discloses adding sugar alcohol as shown in paragraph 0093. ( see paragraphs 0033-0039,0052-0059,0072,0084-0087,0090-0093)
Charrak does not discloses the specific ranges of gum, pea protein and plant fiber as in claim 48, the addition of cauliflower and cabbage flour in the amounts as in claims 49, 51, the amount of coconut flour as in claim 50, the amount of oat flour as in claim 52, the tapioca flour in the amount as in claim 53, the amounts of inulin, sugar alcohol, starch, baking soda as in claims 55-58, the fiber content as in claim 60, amount of pea protein and pea fiber as in claim 62, amounts of flax seed, oat fiber, unripe plantain flour, coconut flour as in claims 63-66, the fiber content as in claim 68, the pea protein, pea fiber, baking powder and salt as in claim 69 and the amounts as in claims 70-72.
Westley discloses gluten flour mixture comprising oat flour and one or more flour including vegetable flour, other flours and gum for binding.  The gum is used in amount of from about .01-2%.  The mixture also comprises native starch pregelatinized.  Examples of gluten free ingredients includes tapioca, chickpea flour etc.. ( see paragraph 0007,0012,0037)
Karcher discloses gluten-free composition for bread product or the like.  The composition comprises from about 4-27% legume flour derived from one or more of chickpeas, lentils, dried peas, dried beans etc..( see entire reference)
Tutelyan discloses dietary bread including gluten-free legume bread containing chickpea flour and lentil flour.  Tutelyan teaches by varying the number of mixtures, creating different compositions, dietary bread can be made to get diverse assortment of taste preferences and at the same time being gluten-free.  ( see entire reference)
Charrak discloses a composition for low gluten, low carbohydrate baked goods. As shown in Karcher and Tutelyan, legume flours such as chickpea flour and lentil flour are known to use to make different, diverse baked products that are gluten-free.  Charrak discloses in paragraph 0084 that additional edible plant components including legumes can be added.  Thus, it  would have been obvious to one skilled in the art to add chickpea or lentil or combination of both when the taste and flavor of legumes are wanted.  It would have been an obvious matter of taste preference.  It would have been obvious to one skilled in the art to determine the amount depending on the taste and flavor desired.  One skilled in the art can follow the guideline of Karcher and determine the amount through routine experimentation to obtain the most optimum product.  As shown in Westley, different combination of flour can be used to form gluten-free mixture. It would have been obvious to add vegetable flour as shown in Westley in the Charrak composition when wanting the nutrition, taste and flavor of vegetable.  The type of vegetable flour including cauliflower and cabbage selected would have been an obvious matter of choice depending on the taste and flavor desired.  It would also have been obvious to use tapioca and starch as an obvious matter of using known ingredients for the purpose of forming known gluten-free flour mix.  As to the amounts of the component, it would have been obvious to one skilled in the art to determine the amounts depending on the taste, flavor, the product to be made, the texture desired.  Determining the optimum amounts can readily be done through routine experimentation with different ranges to find the most optimum product.  Baking soda  and baking powder are  well-known leavening agents.  It would have been obvious to one skilled in the art to use baking soda and baking powder as using known alternative ingredients to perform the same function.  It would have been obvious to vary the fiber content depending on the nutrition profile desired.  Such parameter can readily be determined by one skilled in the art. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
                    This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A 
The change in the rejection is necessitated by amendment.  The claims are amended to positively require chickpea flour or lentil flour  in claim 48 and cauliflower powder or chickpea flour in claim 62 by amending the ranges of the ingredients.  The previous ranges include 0 amount of the ingredients.
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Charrak does not teach the claimed feature of chickpea flour or lentil or lentil or cauliflower.  The previous claims do not require the presence of chickpea flour or lentil flour because the ranges include 0 amount.  New references are added to show the obviousness of using chickpea flour or lentil flour in Charrak composition.  Charrak discloses a composition for low gluten, low carbohydrate baked goods. As shown in Karcher and Tutelyan, legume flours such as chickpea flour and lentil flour are known to use to make different, diverse baked products that are gluten-free.  Charrak discloses in paragraph 0084 that additional edible plant components including legumes can be added.  Thus, it  would have been obvious to one skilled in the art to add chickpea or lentil or combination of both when the taste and flavor of legumes are wanted.  It would have been an obvious matter of taste preference.  It would have been obvious to one skilled in the art to determine the amount depending on the taste and flavor desired.  One skilled in the art can follow the guideline of Karcher and determine the amount through routine experimentation to obtain the most optimum product.  
Applicant further argues that nowhere does Charrak teach that the egg protein can be entirely replace by a plant protein and that one of skill in the art would be unable to arrive at the presently claimed ranges.  The examiner respectfully disagrees.  The claims do not require total replacement of the animal protein with plant protein because the claims do not exclude animal protein.  Charrak discloses  that the protein component is used in amount in the range of 4-40% and at least 40% is animal protein.  Thus, the minimum amount of animal protein is 1.6% ( .40X 4%) ( see paragraphs 0035,0038.  The amount of other components can range from 2-50%.  The other components include pea protein.  It would have been within the skill of one in the art to use pea protein as the remainder of the protein component or as amount included within the range of other components.  The specific amount selected would have been an obvious matter of choice depending on the protein content desired and taste, flavor and texture provided by the protein.  Applicant has not established any criticality or unexpected result with respect to the claimed ranges.
	Applicant further argues that Charrak does not disclose the amount specified in claim 48 of 4% psyllium powder.  This argument is not persuasive.  Claim 48 recites approximately 4%; approximately is the same as “ about” which means the amount is not exactly 4% but can be a little higher than 4%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not
overlap but are close enough that one skilled in the art would have expected them to have the same properties.Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985).  Applicant has not established that composition containing about 4% psyllium powder is significantly different from composition comprising 5% psyllium.  Applicant further argues that nowhere does Charrak discloses the combination of psyllium with pea protein or chickpea protein.  This argument is not persuasive because it is clearly disputed by the Charrak disclosure.  Charrak specifically discloses psyllium and pea protein as the other components.
	Applicant further argues that the present invention is directed to reducing protein in the dough and uses plant-based protein while providing suitable stability, texture and/or water-binding capability.  This argument is not persuasive.  There is no limitation in the claims on reducing protein and the properties argued.  The claimed ranges of protein are clearly suggested in the Charrak disclosure.  Generally, difference in concentration does not support patentability in absence of showing of criticality or unexpected result.   Applicant argues that the claimed flour or dough mixture is capable of being used in many different food products and provides similar properties to a gluten-based flour or dough mixture.  However, applicant has not shown that the claimed product has properties that are unexpected over the prior art composition.  The Charrak product is also capable of being used in many different food products and is closed in terms of organoleptic properties thereof to the corresponding conventional high-gluten and high carbohydrate foods ( see paragraph 0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 11, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793